Case 9:18-cv-80843-BER Document 162 Entered on FLSD Docket 01/30/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 18-80843-BER

  MIDLEVELU, LLC

         Plaintiff,
  v.

  ACI INFORMATION GROUP
  a/k/a NEWSTEX, LLC

        Defendant.
  ___________________________________/

   ORDER ON RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR A
     NEW TRIAL AND MOTION FOR REMITTITURS OR A NEW TRIAL [DE 148]

         Defendant ACI Information Group a/k/a Newstex, LLC moves, in the alternative, for

  judgment as a matter of law notwithstanding the jury verdict, a new trial, or a remittitur of the

  jury’s damages award. DE 148. I have reviewed the Motion, Plaintiff’s Response (DE 149), and

  the Reply (DE 153). I am fully advised and this matter is ripe for decision.

         It is ORDERED and ADJUDGED that Defendant’s Motion is DENIED.

         DONE AND ORDERED in chambers at West Palm Beach, Florida, this 30th day of

  January, 2020.


                                                       ________________________________
                                                       BRUCE E. REINHART
                                                       UNITED STATES MAGISTRATE JUDGE
